Order entered December 6, 2016




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-16-01018-CV

                            CLIFFORD NKEYASEN, Appellant

                                          V.

                ALAMO MANHATTAN ROUTH STREET, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-02866-D

                                       ORDER
       Before the Court is appellant’s November 29, 2016 motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed on or

before January 20, 2017.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE